DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.


Remarks
Claims 1-11, 14, and 26-30 are amended.
Claims 12-13, 15-17, 19, and 22-23 are withdrawn from further consideration.
Claims 31-32 are cancelled.
Claims 33 are new.
Claims 1-30 and 33 are pending.


Status of Rejections
All previous rejections drawn to claim 11 under 35 U.S.C. 112(b) are withdrawn as necessitated by amendment.
All previous rejections are withdrawn as necessitated by amendment.


Claim Objections
Claims 1-12 and 25 are objected to because of the following informality:
Claim 1 is objected to because of the informality in the recitation "a heat source-in thermal contact" in lines 11.  Examiner suggests changing the recitation to “a heat source in thermal contact”.  All claims which depend on clam 1 are objected by virtue of dependency.  Appropriate correction is required.
Claim 3 is objected to because of the informality in the recitation "Sr--_x-Ba_y-TiO_z" in line 3.  Examiner suggests changing the recitation to “Sr--xBayTiOz”.  Appropriate correction is required.
	Claim 25 is objected to because of the informality in the recitation "Sr--_x-Ba_y-TiO_z" in lines 2-3.  Examiner suggests changing the recitation to “Sr--xBayTiOz”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5 and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 4 recites “wherein the chemically energized pre-equilibrium electric generator has the same structure as the thermally energized solid-state electric generator” in lines 4-5, which is not supported by the specification or previously presented claims.  Based on the Applicant’s specification, Fig. 5 shows the different structure between the chemically energized pre-equilibrium electric generator and the thermally energized solid-state electric generator, which does not support the recitation.  Appropriate correction is required.
	Claim 5 recites “wherein the thermally energized nanoscopic thermionic energy converter is connected electrically in parallel to a chemically energized pre-equilibrium electric generator” in lines 1-3, which is not supported by the specification or previously presented claims.  Based on the Applicant’s specification, Fig. 5 shows the serial connection between the thermally energized nanoscopic thermionic energy converter and a chemically energized pre-equilibrium electric generator, which does not support the recitation.  Appropriate correction is required.
	Claim 5 recites “wherein the chemically energized pre-equilibrium electric generator has the same structure as the thermally energized nanoscopic thermionic energy converter” in lines 4-5, which is not supported by the specification or previously presented claims.  Based on the Applicant’s specification, Fig. 5 shows the different structure between the chemically energized pre-equilibrium electric generator and the thermally energized nanoscopic thermionic energy converter, which does not support the recitation.  Appropriate correction is required.
	Claim 26 recites “wherein the chemically energized pre-equilibrium electric generator has the same structure as the thermally energized nanoscopic thermionic energy converter” in lines 4-6, which is not supported by the specification or previously presented claims.  Based on the Applicant’s specification, Fig. 5 shows the different structure between the chemically energized pre-equilibrium electric generator and the thermally energized nanoscopic thermionic energy converter, which does not support the recitation.  Appropriate correction is required.
	Claim 27 recites “wherein the thermally energized nanoscopic thermionic energy converter is connected electrically in parallel to a chemically energized pre-equilibrium electric generator” in lines 1-3, which is not supported by the specification or previously presented claims.  Based on the Applicant’s specification, Fig. 5 shows the serial connection between the thermally energized nanoscopic thermionic energy converter and a chemically energized pre-equilibrium electric generator, which does not support the recitation.  Appropriate correction is required.
	Claim 27 recites “wherein the chemically energized pre-equilibrium electric generator has the same structure as the thermally energized nanoscopic thermionic energy converter” in lines 4-5, which is not supported by the specification or previously presented claims.  Based on the Applicant’s specification, Fig. 5 shows the different structure between the chemically energized pre-equilibrium electric generator and the thermally energized nanoscopic thermionic energy converter, which does not support the recitation.  Appropriate correction is required.

Claims 4 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 4 recites “the thermally energized solid-state electric generator” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the thermally energized nanoscopic thermionic energy converter”.  Appropriate correction is required.
	Claim 20 recites “at least some of the plurality of nanoscopic catalyst clusters” in line 5.  There is insufficient antecedent basis for the limitation “the plurality of nanoscopic catalyst clusters”.  For the purpose of this office action, the recitation “at least some of the plurality of nanoscopic catalyst clusters” will be treated as if it recites “the nanoscopic conducting cluster”.  Appropriate correction is required.
	

Response to Arguments
	Applicant's arguments filed on 06/23/2022 have been fully considered.
	Regarding claims 1 and 14, Applicant’s argument regarding that the prior art does not teach “a thermally energized nanoscopic thermionic energy converter” as claimed in the amended claims 1 and 14 in P13-P15, is persuasive, therefore, all previous rejections are withdrawn.
	
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726